Citation Nr: 0314037	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  97-27 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

(The claim of entitlement to service connection for a low 
back disability is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Waco, Texas.  

The Board remanded the claim in February 2001.  The Remand 
also dealt with a claim of entitlement to service connection 
for the post-operative residuals of an injury to the lumbar 
spine, claimed as secondary to the service-connected 
residuals of a fracture of the right ankle and foot.  
However, because they have had different procedural histories 
before the Board, the two claims must now be treated by the 
Board in separate documents.  In particular, the TDIU claim 
has been the subject of two separate hearings conducted by 2 
separate individuals on behalf of the Board.  The first 
hearing was conducted in October 2000, and the second was 
conducted in January 2003.  The January 2003 hearing also 
considered the service connection claim.  By regulation, the 
determination of a claim is the responsibility of whoever 
presided at the Board hearing or hearings concerned with the 
claim.  38 C.F.R. § 20.707 (2002).  Therefore, the service 
connection and TDIU claims are treated in separate documents 
that are signed by the appropriate Board decision-maker or 
decision-makers.  In each case, the claim is remanded to the 
RO, the service connection claim (addressed separately) after 
having been reopened on the basis of new and material 
evidence.  





REMAND

As the Board observed in the February 2001 Remand, it appears 
that the claim of entitlement to a TDIU rating for 
compensation purposes is inextricably intertwined with the 
claim of entitlement to service connection for the post-
operative residuals of an injury to the lumbar spine, because 
the resolution of the service connection claim may affect the 
merits and outcome of the TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The veteran has 
contended that he is unable to work in great part because of 
the claimed disorder of the lumbar spine.  Therefore, it 
appears to the Board that the TDIU claim cannot be 
meaningfully decided until a decision has been rendered on 
the service connection claim.  That being the case, 
efficiency is best served by remanding both claims at the 
same time.  See Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990) (piecemeal litigation is an "undesirable specter" to 
be avoided).  

Moreover, the Board finds that before the TDIU claim is 
decided, certain actions under the Veterans Claims Assistance 
Act of 2000 (VCAA) must be taken on the claim.  The VCAA, 
enacted in November 2000, and codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002), contains 
extensive provisions potentially affecting the adjudication 
of claims.  Further, to implement the provisions of the law, 
VA promulgated regulations published at 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. 183.

In addition, the VCAA and the implementing regulations 
require VA to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The implementing regulation prescribes 
the content of the notice that VA must give in these 
circumstances.  38 C.F.R. § 3.159(e).  Likewise, the VCAA 
requires VA to supply a medical examination or opinion when 
such is necessary to make a decision on a claim for 
compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).

The record reflects that by letter dated in May 2001, the RO 
apprised the veteran of the provisions of the VCAA, but did 
not specifically relate them to the TDIU claim.  The Board 
finds that the RO should take action to ensure that the 
notice required by section 5103 of the VCAA and described in 
section 3.159(b) of the implementing regulation concerning 
evidence needed to support a claim is provided in this case 
in a way that enhances the ability of the veteran to 
prosecute his specific claim.  See Quartuccio.  The 
communications from the RO to the veteran and his 
representative making up such notice - - the May 2001 letter 
and a letter sent in September 1999 - - have not clearly 
described the evidence that applicable law dictates would 
substantiate the veteran's claim for a TDIU rating.

A TDIU rating is warranted when it is found that a disabled 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or two or more 
disabilities provided at least one is ratable at 40 percent 
or more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a)(2002).  However, it is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled for compensation purposes.  See 38 C.F.R. § 4.16(b) 
(2002).  Therefore, even if these scheduler thresholds are 
not met, a TDIU rating is available on an extraschedular 
basis to the veteran who is shown to be unable to secure or 
follow a substantially gainful occupation as a result of one 
or more service-connected disabilities.  Id.  

On remand, the RO must provide the veteran and his 
representative with notice under section 5103 of the VCAA 
that, because it has taken into account these legal bases of 
entitlement to a TDIU rating, clearly describes the type of 
evidence that would substantiate the TDIU claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  Of course, the notice must 
state what the veteran's and VA's respective responsi-
bilities are for securing the needed evidence.  Id.; 
Quartuccio.

Further, the record reflects that a VA examination with 
medical findings sufficiently complete for VA to evaluate the 
claim of entitlement to a TDIU rating has not been 
accomplished.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).  In the case of a claim for a TDIU rating, the 
record should contain an examination report that includes an 
opinion on whether the veteran is unable to carry on 
employment because of one or more service-connected 
disabilities.  If such evidence is absent from the record, VA 
must afford the veteran a medical examination.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

The veteran does have a number of significant non-service 
connected disabilities, and the RO denied his claim on the 
basis that he is rendered unemployable by the nonservice-
connected disabilities.  However, with claims of entitlement 
to a TDIU, it is insufficient for VA merely to state that a 
veteran's unemployability is due to nonservice-connected 
rather than service-connected disabilities.  Rather, VA must 
provide in its decision an "analysis of the current degree 
of unemployability attributable to the service connected 
conditions" as distinguished from those of the veteran that 
are not service connected.  Cathell v. Brown, 8 Vet. App. 
539, 545 (1996).  The inquiry to be performed by VA must be 
based on the findings of medical professionals about whether 
a veteran is capable of performing the physical and mental 
acts required by employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  In making this inquiry, VA may not 
consider any nonservice-connected disabilities of the 
veteran.  Rather, the question to be asked is whether the 
service-connected disability or disabilities of the veteran 
are alone sufficient to render him or her unemployable.  See 
38 C.F.R. § 4.16(a); Van Hoose, 4 Vet. App. at 363.

Because all of the veteran's service-connected disabilities 
must be considered, the RO must defer the medical examination 
to be performed in this case to assess ability to work until 
after it has developed and readjudicated the claim of 
entitlement to service connection for the post-operative 
residuals of an injury to the lumbar spine.  As noted above, 
the veteran himself has attributed much of his asserted 
inability to work to this specific disability.  

Under the circumstances described above, this case is 
REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations, in addition to the action 
requested below, has been completed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

2.  The RO should provide the veteran 
with notice concerning the kind of 
evidence that would substantiate his 
claim.  A copy of the notice should be 
sent to the veteran's representative.  
The notice must include a discussion of 
the evidence that would support the 
granting of a TDIU rating on any 
applicable legal grounds.  See 38 C.F.R. 
§ 4.16(a), (b).  The notice must tell the 
veteran which evidence he is finally 
responsible for obtaining and which 
evidence VA will attempt to obtain on his 
behalf and must meet the other 
requirements for such notices set forth 
in section 5103 of the VCAA and 38 C.F.R. 
§ 3.159(b), the implementing regulation.  
See Quartuccio v. Principi.  The veteran 
and his representative should then be 
given appropriate time to respond.

3.  After the RO has developed and 
readjudicated the claim of entitlement to 
service connection for the post-operative 
residuals of an injury to the lumbar 
spine in accordance with the instructions 
of the Board contained in the separate 
Remand concerning that claim, the RO 
should schedule the veteran for an 
examination to evaluate the severity of 
his service-connected disabilities 
(residuals of a fracture of the right 
ankle and foot; gastritis; tinnitus; 
bilateral hearing loss; and possibly, 
residuals of an injury to the lumbar 
spine) and their effect on his ability to 
work.

All tests and diagnostic studies thought 
necessary by the examiner should be 
performed.  The examiner should review 
all pertinent records in the claims file.

The examiner should enter an opinion in 
the examination report as to whether it 
is "likely," "unlikely," or "at least 
as likely as not" that the veteran is 
incapable of performing the physical 
and/or mental acts required to sustain 
employment.  In formulating the opinion, 
the examiner should disregard both the 
age and the nonservice-connected 
impairments of the veteran.

4.  After the actions requested in the 
paragraphs above have been completed, the 
RO should readjudicate the claim of 
entitlement to a TDIU rating for 
compensation purposes.  If the claim is 
not granted, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
claim.  The veteran and his 
representative should then be given 
appropriate time to respond.

Then, if required, the claim should be returned to the Board 
for appellate review.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



			
	MICHAEL E. KILCOYNE	STEVEN L. COHN
	         Acting Veterans Law Judge                               
Veterans Law Judge
         Board of Veterans' Appeals                           
Board of Veterans' Appeals



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




